Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-18-00851-CV

             Stephanie VELA, Individually and as Next Friend of Juliet Banuelos,
                                        Appellants

                                              v.

                                      James KEISER,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI17844
                      Honorable Cathleen M. Stryker, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the agreed motion to dismiss is
GRANTED, the trial court’s judgment is VACATED without regard to the merits, and this appeal
is REMANDED to the trial court for rendition of judgment in accordance with the parties’
settlement agreement.

       We order that appellee James Keiser recover his costs of appeal, if any, from appellant
Stephanie Vela, Individually and as Next Friend of Juliet Banuelos.

       SIGNED May 29, 2019.


                                               _________________________________
                                               Beth Watkins, Justice